PD-1174-15
PD-1174-15                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                                  AUSTIN, TEXAS
                                                                                            Transmitted     11/3/2015   3:37:23 PM
 SORRELsluDASHENIANTON                                                 BOARD CERTIFIED-CRIMINAL
                                                                                               GARY A. UDASHEN
                                                                                              Accepted      11/3/2015
                                                                                                LAV/ and CRIMINAL       4:02:28
                                                                                                                  APPELLATE LAW PM
                                                                                           TEXAS BOARD OF LEGAL SPECIALIZATION
                           Attorneys and Counselors at La1v                                                         ABEL ACOSTA
                                                                                                               gau@sualaw.comCLERK
                                                                                                      2311 Cedar Springs Rd.
                                                                                                                    Suite 250
                                                                                                           Dallas, TX 75201
                                                                                                               214.468.8100
                                                                                                           fax 214.468.8104
                                                                                                            www.sualaw.com

                                                       November 3, 2015




    Court of Criminal Appeals
    P. 0. Box 12308
    Austin, Texas 78711

                                              RE:      Henry Andre Winzer v. The State of Texas
                                                       No. PD-1174-15

    Your Honors:

             In connection with the issue raised in this Petition for Discretionary Review, I wanted to
    bring to your attention that on November 2, 2015, the United States Supreme Court heard arguments
    in the case of Foster v. Chatman, No. 14-8349, where the issue is whether the Georgia courts erred
    in failing to recognize race discrimination under Button v. Kentuclgi, 476 U.S. 79 (1986). This is the
    same issue before the court in the case at bar.




    GAU:ps

    cc:    Kaufman County District Attorney

            State Prosecuting Attorney


                                                                             November 3, 2015